Citation Nr: 1826512	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-27 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for a left hand skin disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 until April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

The Veteran underwent a general medical examination in August 2011 for his disabilities.  The Board finds a remand is necessary due to inadequate reasoning in the examination report. 

For the left shoulder claim, the August 2011 examiner opined that the Veteran's current arthritis was not related to service because he did not have arthritis in service.  However, the opinion did not address the Veteran's in-service complaints of shoulder pain.  

For the left knee claim, the Board finds a remand is necessary due to inadequate reasoning.  The August 2011 examiner opined that the Veteran's current arthritis was not related to service because he did not have arthritis in service.  The opinion did not address the Veteran's in-service complaint of knee pain.  

For the bilateral ankle claim, the Board finds a remand is necessary due to inadequate reasoning.  The August 2011 examiner opined that the Veteran's current bilateral ankle disability was not related to service because he there was no evidence that his ankle sprains lasted the 41 years since service.  The opinion did not address the Veteran's in-service sprains.  

For the skin disability claim, the Board finds a remand is necessary due to inadequate reasoning.  The August 2011 examiner opined that the Veteran's current skin disability was not related to service because he there was no evidence that his rash lasted the 41 years since service.  The opinion did not address the Veteran's in-service diagnosis.

In addition, the record is incomplete.  The most recent medical records are from August 2011.  However, the Veteran asserted that he continued to receive care at VA medical facilities.  See August 2014 statement.  In light of the incomplete record, coupled with his on-going treatment, the Board finds a remand is warranted to afford the Veteran updated examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive (1), schedule the Veteran for a VA examination an appropriate medical professional to determine the nature and etiology of his left shoulder, left knee disability, and bilateral ankle disability are related to his military service.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  

After this review, the examiner should provide responses to the following:

(a)  Is the Veteran's left shoulder disability at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for this opinion include some discussion of the Veteran's medical history and his in-service symptoms.  

(b)  Is the Veteran's left knee disability at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for this opinion include some discussion of the Veteran's medical history and his in-service symptoms.  

(c)  Is the Veteran's right ankle and left ankle disability at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for this opinion include some discussion of the Veteran's medical history and his in-service ankle sprains.  

Detailed reasons for all opinions should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Upon completion of directive (1), schedule the Veteran for a VA examination to whether his left hand dermatitis is related to his military service.  

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

Is the Veteran's left hand skin disability at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for this opinion include some discussion of the Veteran's medical history and his in-service skin treatment.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



